DETAILED ACTION
This Office Action is in reply to Applicants response to Non-Final Rejection received on July 9, 2021.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the amendments to claims 1, 7, 13, and 20 in the response filed on 07/09/2021.  No claims have been canceled at this time.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-6 are directed to a method, claims 7-12 are directed to a system, and claims 13-20 are directed to a product which fall within one or more of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 7 and product Claim 13.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold)
identifying a plurality of assets within a complex asset environment, the complex asset environment comprising a collection of interrelated assets implemented to work in combination with one another for a particular purpose, the collection of interrelated assets comprising a plurality of interdependent hardware devices; 
obtaining, via the access module, information regarding each of the plurality of assets within the complex asset environment, the information regarding each of the plurality of assets comprising information from a plurality of data sources; and, 
performing, via the sales facilitation engine, the sales facilitation operation using the information regarding each of the plurality of assets within the complex asset environment, the sales facilitation operation being performed according to a role of a salesperson; and, 
configuring assets within the complex asset environment based upon the sales facilitation operation.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Identifying assets, obtaining information regarding each asset, and performing sales facilitating operations recites a commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer in Claim 1 is just applying generic computer components to the recited abstract limitations.  The processor, bus, and non-transitory computer-readable storage medium embodying computer program code in Claim 7 and the non-transitory computer-readable storage medium embodying computer program code (claim 13) appears to be just software.  Claims 7 and 13 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a computer (Claim 1) a processor, a data bus, and a non-transitory computer-readable storage medium embodying computer program code (claim 7) and/or a non-transitory computer-readable storage i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 7, and 13 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0031] about implantation using general purpose or special purpose computing devices (Examples of computing devices may include personal computers (PCs), laptop PCs, tablet computers, servers, mainframe computers, Random Arrays of Independent Disks (RAID) storage units, their associated internal and external components, and so forth) and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 7, and13 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-6, 8-12, and 14-20 further define the abstract idea that is present in their respective independent claims 1, 7, and 13 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 20 states that “the computer executable instructions are provided vy a service provider to a user”.  The Examiner finds the limitation to be indefinite because providing a compute instruction to a user is not something the user can execute.  Further, the Examiner does not find support for an instruction to be provided to a user who would be a human.  The claim language is considered indefinite since the instruction would have to be supplied to some kind of electronic device. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen et al. U.S. Publication 2014/0122240 A1 (hereafter Olsen).
Regarding claim 1. Olsen discloses identifying a plurality of assets within a complex asset environment (par. 0009, selecting a filtered set of service assets to be used as a source population for opportunity generation. The selecting includes applying a filter to a data set comprising service asset data for a plurality of service assets.) the complex asset environment comprising a collection of interrelated assets implemented to work in combination with one another for a particular purpose, the collection of interrelated assets comprising a plurality of interdependent hardware devices (par. 0008, The recurring revenue asset data model can represent relationships among recurring revenue assets and organizations, previously sold products underlying the recurring revenue assets, people and products associated with the recurring revenue assets and the underlying previously sold products. Par. 0003, a recurring revenue asset can generally refer to one or more of maintenance and/or support agreements for software or hardware, service covered products, service contracts, subscription agreements, warranties, renewables, or the like.); 
obtaining, via the access module, information regarding each of the plurality of assets within the complex asset environment, the information regarding each of the plurality of assets comprising information from a plurality of data sources (par. 0009, selecting a filtered set of service assets to be used as a source population for opportunity generation. The selecting includes applying a filter to a data set comprising service asset data for a plurality of service assets.), the information regarding each of the plurality of assets comprising information from a plurality of data sources (par. 0085, can provide one or more pieces of information relating to a covered asset 404. Another section of the screen 1304 can provide one more piece of information relating to a service asset 402, or alternatively, more than one service asset 402, that are related to the covered asset 404. The service asset section 1304 can include information relating to an offer 406 that is related to the service asset 402, as well as information relating to an opportunity that includes the offer 406. Fig. 2, par. 0035; FIG. 2 shows a diagram 200 illustrating potential sources of data or other information that can be acquired by or received at a recurring revenue management system 202. Among other possible data sources, the external client systems 114 referenced in FIG. 1 can include one or more of an entitlement system 204, an order management system 206, a pricing system 210, a product master database 212, a sales force automation system 214, a customer master database 216, a contract management system 220, user adoption and usage data sources 222, a customer service database 224); and, 
performing, via the sales facilitation engine (recurring receive management system 202), the sales facilitation operation using the information regarding each of the plurality of assets within the complex asset environment (par. 0067, The analyzing can include applying a predictive model based on outcomes of other offers for renewal of service assets. Par. 0057, grouping of offers into smaller sets of opportunities can be performed to optimize sales efficiency, opportunity generation can optionally include more complex logic to automatically add appropriate add-on services to the offers or to create offers corresponding to cross-sell opportunities. Par. 0080, an integrated sales operations approach in which activities relating to the selling process for renewals between can be bifurcated between selling activity and back office sales support activity. Selling activity in this example refers to what is typically assumed to be an important sales representative skill, specifically contacting buyers, decision makers, etc. at a customer and presenting an attractive value proposition that motivates the purchasing party to choose to complete a purchase), the sales facilitation operation being performed according to a role of a salesperson (par. 0045, Detailed reports allow sales representatives to proactively identify and address at-risk opportunities, while pipeline dashboards allow managers to view pacing of sales activities by time period and production metrics. Opportunity details can allow viewing of deal progress and logged activities by sales representative, sales operations assistants, managers, and other staff. Territory management allows managers to manage and drive sales representatives' behavior by assigning tasks to opportunities based on existing priorities.); and, 
Configuring assets within the complex asset environment based upon the sales facilitation operation (Fig. 5, 504; create new service offers based on specific rule(s) defined for commercial entity for service assets in the selected set). 

par. 0052, Upon a sales representative making a successful contact with a buyer or other decision-maker at the customer, and upon identifying a desire on the part of the buyer or decision maker to explore renewing of the service asset 402, the sales representative 412 can request a quote 414 and this can be logged into the recurring revenue management system 202. A quotation record 416 can be generated and forwarded to a sales operations team member 420.).

Regarding claim 3, Olsen discloses wherein: the role of the salesperson comprises at least one of an inside sales representative (ISR) (par. 0053, The sales representative 420 can deliver the quotation to the buyer or other decision maker 422, and this delivery event can also be recorded by the recurring revenue management system 202 as further tracking of the sales process.), an account executive (AE), a channel partner (CP), a technical sales representative (TSR), and an enterprise sales representative (ESR).

Regarding claim 4, Olsen discloses wherein: the sales facilitation operation comprises a role-based sales facilitation operation, the role-based sales facilitation operation comprising a set of role-based sales facilitation operations specific to a particular role (par. 0052, a sales representative making a successful contact with a buyer or other decision-maker at the customer, and upon identifying a desire on the part of the buyer or decision maker to explore renewing of the service asset 402, the sales representative 412 can request a quote 414 and this can be logged into the recurring revenue management system 202. A quotation record 416 can be generated and forwarded to a sales operations team member 420. When the sales operation team member 420 completes the quotation (and optionally logs this into the recurring revenue management system 202).

Regarding claim 5, Olsen discloses wherein: the set of role-based sales facilitation operations comprise at least one of a view customer purchase history operation, a lapsed service plan operation, a list of asset locations operation, an identify assets operation, an assess asset utilization operation, a generate asset configuration operation, a calculate savings operation, a financing options operation, a par. 0077, For the close sales phase 1114, process milestones can include definitions of the purchase order received sales stage 1126A, customer commitment sales stage 1126B, and closed sale sales stage 1130 as follows: a customer commitment can be indicated by buyer commitment to a payment date, a purchase order received state can be indicated by a payment being sent for processing, and a closed sale can be indicated by a payment being fully processed. Information captured in the close sales phase 1114 can optionally include payment financial information, payment and order dates, an order revision history, terms and service levels to be applied to the renewed contract (e.g. if the terms and/or service levels have changed from a previous contract that has been renewed), etc. Advancement triggers for the close sales phase 1114 can include a sales representative logging a customer commitment (e.g. to move the process to the customer commitment stage 1126A), a sales representative requesting a booking (e.g. to move the process to the purchase order received stage 1126B), a sales operation team member completing a booking (e.g. to move the process to the closed sale stage 1130),).

Regarding claim 6, Olsen discloses wherein: the sales facilitation operation comprises a sales facilitation process flow, the sales facilitation process flow being based on the role of the salesperson (par. 0081, Fig. 12; FIG. 12 shows an annotated screenshot view 1200 that indicates division of roles among sales representatives 412, sales operations team members 420, and sales managers 1202. As shown in the example screenshot view 1300 of FIG. 13, a sale representative 412 can be shown a focused view that supports one or more of opportunity research, contacting of customers, creating quotation and booking requests, pipeline management, and the like.).

Claim 7 is substantially similar to claim 1 and therefore rejected under the same rationale. 
Claim 8 is substantially similar to claim 2 and therefore rejected under the same rationale. 
Claim 9 is substantially similar to claim 3 and therefore rejected under the same rationale. 
Claim 10 is substantially similar to claim 4 and therefore rejected under the same rationale.
Claim 11 is substantially similar to claim 5 and therefore rejected under the same rationale.
Claim 12 is substantially similar to claim 6 and therefore rejected under the same rationale.

Claim 14 is substantially similar to claim 2 and therefore rejected under the same rationale.
Claim 15 is substantially similar to claim 3 and therefore rejected under the same rationale.
Claim 16 is substantially similar to claim 4 and therefore rejected under the same rationale.
Claim 17 is substantially similar to claim 5 and therefore rejected under the same rationale.
Claim 18 is substantially similar to claim 6 and therefore rejected under the same rationale.

Regarding claim 19, Olsen discloses wherein: the computer executable instructions are deployable to a client system from a server system at a remote location (par. 0099, The computing system 2002 can be accessed by one or more remote machines 2008, for example via a direct connection, a local terminal, or over a network 2010 (e.g. a local area network, a wide area network, a wireless network, the Internet, or the like). External client systems 114 can also be access via direct connections and/or over the same network 2010 or one or more other networks. The asset data model 300 and recurring revenue management system 202 can be in contact with one or more repositories 2016, again either via direct connection and/or over the same network 2010 or one or more other networks.).

Regarding claim 20, Olsen discloses wherein: the computer executable instructions are provided by a service provider to a user (par. 0032, the client is a commercial entity that is a customer of the recurring revenue management vendor or service provider. The client commercial entity in turn has customers to whom the client has sold and/or wishes to sell or renew recurring revenue assets such as those described elsewhere herein. A customer of a client commercial entity typically has an installed base of products, for which the customer can purchase various service agreements, contracts, etc. In effect, the products in the installed base of products can be considered as covered assets for which the commercial entity can sell to the customer one or more service contracts, agreements, etc. From the perspective of the client commercial entity, these service contracts, agreements, etc. can be considered to be service assets or recurring revenue assets.).

Response to Arguments
Applicant’s arguments, see remarks (page 7), filed 07/07/2021, with respect to the rejection under non-statutory double patenting have been fully considered and are persuasive in view of the submission and subsequent approval of a Terminal Disclaimer. 

Applicant's arguments filed 07/07/2021 have been fully considered but they are not persuasive.  Regarding the rejection of claims 1-20 under 35 U.S.C. § 101 the applicants arguments (remarks page 7) twice argue that the claims are directed to a practical application.  The applicants point to the sales facilitation operation via a sales facilitation system for practical application. 
The Examiner is not persuaded.  The claims are not integrated into a practical application because the computer in this instance is merely a tool being used to perform the abstract idea.   Simply applying a computer to the abstract idea is not sufficient to integrate the claims into a practical application.   Further, the steps of the method claim including identifying assets, obtaining information regarding the assets from one or more data sources, performing a sales facilitating operation using the information as part of a process flow, and configuring the assets within the environment is not above concepts performed in the mind which falls into the Mental Processes grouping of abstract ideas. 

The arguments (remarks page 7) also emphasize that the claims set forth improved efficiency of a processor and this improved efficiency of the information handing system.  Further the argument states that since the information handling system is configured to perform a sales facilitation operation the system becomes a specialized computing device configured to perform the sales facilitation operation and not a general purpose computing device.  Also, the applicants point to the specification where the implementation of the sales operation on the information handing system gives a concrete result of optimizing the performance of the sales operation or process.  Additionally, the applicants argue that it does not correspond to methods of organizing human activity.  
The Examiner does not agree with the Applicants arguments.  First, the argument of improved efficiency for both the processor and information handling system is not apparent from the claim language.  Arguing improved efficiency for a processor is hard to quantify without getting into the details SiRF Tech., Inc.  In this case the computer is not a significant part and is functioning solely as the mechanism to achieve the solution.  

Regarding the argument for specialized computing device, the Examiner is not convinced as the computer is a generic device and the sales facilitation system is most likely software instructing the generic computer hardware.  Also, optimizing performance and sales is merely applying an abstract concept of optimization which is generally linked to mathematical concepts and equations or can also be a mental process.  Lastly, the argument against certain methods of organizing human activity is not persuasive as the concept of sales activities and behaviors are one of the sub groups listed under the commercial interactions grouping of abstract ideas related to certain methods of organizing human activity. 

Applicants arguments (remarks page 8) mention that configuring assets based on optimum configuration of assets is configured as a physical operation and operates as interrelated hardware assets which could not be performed in the mind.  
The Examiner disagrees.  There is an entire field of Engineering (Industrial) which center around reviewing, analyzing, and optimizing the functions of factories, processes, flow, layout, and configurations which is simply what the optimization of corresponding assets is a part of.  The optimization is part of a human performing part of, or all of the optimization in the mind.  As a result the claims are not found to be patent eligible as alleged by the Applicant. 



Regarding the rejection under 35 U.S.C. § 102(a)(1) in view of Olsen, the applicants cite that Olsen discloses selecting a filtered set of service assets to be used for opportunity generation.  The argument (remarks page 8) are that the complex environment claimed is distinct from Olsen.  Specifically that Olsen does not disclose a complex asset environment with a collection of interrelated assets working in combination for a particular purpose.  The arguments also state that Olsen does not include a sales facilitation system which includes an access module and a sales facilitation engine.

The Examiner disagrees with the arguments for several reasons.  Olsen does disclose a complex asset environment.  Since the claim fails to specifically detail any elements which are considered part of the complex asset environment it is generally claimed and open to broadest reasonable interpretation.  In this case, for example, the complex asset could simply be a computer system.  The complexity of assets (individual parts) assembled into a functioning machine would include but not limited to a chassis, motherboard, processor, cooling fan/pump, heat sink, video card, PCI card, USB card, memory (disk or SSD), RAM, power supply, and software (OS), ect.  The assembly of a products parts can be considered a complex environment and additional service assets such as warranty and support can be non-physical service assets available with the machine.  In this case, Olson discloses a system of assets (par. 0029, instance is covered assets (e.g. products as physical items or software licenses, ect. that can be sold by a commercial entity to one or more customers of the commercial entity, which are also referred to herein as covered assets).  In this case physical assets, software assets, or services related to said assets (technical support, warranty, maintenance) are also available.  The system of Olsen, tracks the assets which are used by a particular customer and allows the recurring revenue system to renew the lease or contract of the asset with the user and also look for opportunities to upsell or improve/ optimize the revenue stream. 


The Examiner is not persuaded as Olsen clearly discloses that the assets can be hardware, software, or a combination of hardware and software assets.  Additionally, the Examiner points to the rejection of at least claim 1 and 11 where the revenue management system disclose can access data records and formatted data from sever other systems.  This would mean that there is some access module part of the revenue management system to be able to access and gather data from multiple other systems. 

In summary, the arguments and amendments to the claims are not persuasive.  The rejection of the claims under 35 U.S.C. § 101 and 102(a)(1) in view of Olsen are not withdrawn.  The claims are not in condition for allowance as alleged by the Applicant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        September 29, 2021